Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 12/16/2021.
•	 Claims 1-11, 21-22 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-11, 21-22 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• determining whether the physical dentition model is a good or a defective product based on a statistical characteristic of a differences model generated by comparing spatial points of the virtual model of the patient's dentition and corresponding best-fitting points of the scanned model to compile offsets between the spatial points of the virtual model and the corresponding best-fitting spatial points of the scanned model. 
Claim 21
• generating a differences model by comparing the scanned 3D dentition data of the patient with the virtual representation of the physical dentition model and compiling offsets 
determining whether the 3D-printed physical dentition model is a good or a defective product based on a statistical characteristic of the differences model.

	The closest prior art of record -Rohaly et al. (Pub. No.: US 2011/0050848 A1)
 relates to tools and techniques for marking margins on three-dimensional digital models of dentition by synchronizing display of margin lines between the still image and the model so that a user can interact with either or both of the visual representations (model and still image), with changes to a margin reflected in both displays 
Another relevant prior art of record -Pompa et al. (“Comparison of Conventional Methods and Laser -Assisted Rapid Prototyping for Manufacturing Fixed Dental Prostheses: An In Vitro Study”, BioMed Research International, 2015, pp 1-7) attempt to highlight whether there are differences in marginal fit between laser-fusion and conventional techniques to produce fixed dental prostheses (FDPs). 
Yet, another relevant prior art of record - Patrick C. Dunne (Pub. No.: US 2012/0308954 A1) discloses an improved Geller dental arch model which uses slotted dies, along with complementary support members within the openings of the arch model, to provide proper x, y, and z orientation for the die within the dental model.
Andersson et al. (Pub. No.: US 2011/0010187 A1) discloses a computer-implemented method comprising virtual planning a medical procedure of a patient and/or generating data based on said virtual planning for subsequent use in production of a medical product devised for use in said medical procedure.
 (Pub. No.: US 2008/0228303 A1) teaches a method of making a medical or dental part may comprise creating a first digital model, manufacturing an initial embodiment of the part based on the first digital model using a layered manufacturing process, creating a second digital model of the initial embodiment of the part, determining the difference between the second digital model and the first digital model, and machining the initial embodiment of the part to create a final embodiment of the part by removing an amount of material substantially representative of the difference.
Frank et al.  (Pub. No.: US 2015/0150655 A1) teaches a method for determining a quality feature of a dental treatment comprises the detection of a patient's radiographic image data set before the creation of a drill hole for a dental implant, the detection of a patient's non-radiographic image data set after the creation of the drill hole for a dental implant by means of a drilling tool, the correlation of the radiographic image data set and the intraoral non-radiographic image data set, and the determination of the quality feature from the correlation of the radiographic image data set and the nonradiographic image data set.
Leeson et al. (Pub. No.: US 2017 /0156828 A1) conceptually presents A system is disclosed for processing a plurality of customized dental restorations in an automated process that comprises a milling center, a carrier for holding a plurality of customized dental restorations, and a transfer system for transferring the customized restorations between processing units.
OHTAKE et al. (Pub. No.: US 2017/0340419 A1) defines a tooth type judgment program which includes, extracting point groups indicating a surface of three-dimensional profile data from inputted three-dimensional profile data; moving and/or rotating the three-dimensional profile data of a tooth corresponding to a specific type of tooth; calculating an arrangement relationship in which an error between a point group included in any of a region of the extracted 

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 21.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-11, 21-22 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146